DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Quanzeng et al., “Development of the Local Magnification Method for Quantitative Evaluation of Endoscope Geometric Distortion,” Journal of Biomedical Optics, May 2106, Vol. 21(5), 14 pages.
 	Consider Claim 1,  Quanzeng teaches a correction method comprising: A) reading in image data representative of a calibration image of a calibration pattern recorded with an optical unit, wherein the calibration pattern comprises a plurality of structures and the calibration image comprises correspondingly imaged structures (e.g., this limitation is met based on context of the  the image data and calibration pattern noted with respect to figures 6 and 7 – the mapping rule is based on a comparison of measurement values Ru and target values Rd as further noted in at least page 7 right column and table 1); B) simulating a line through the calibration image, wherein the line extends through a reference point subdividing the line into a first half-line and a second half-line, each half-line intersecting the imaged structures at one or a half line is simulated which intersects the grid lines in order to produce measurement values and target values.  The horizontal line from the image center to the right edge- the use of half lines can also include diagonals – page 7 ); C) determining a first and a second sequence of measured values representing distances resulting from the calibration image of the intersection points on the first half-line and on the second half-line with respect to the reference point(a half line is simulated which intersects the grid lines in order to produce measurement values and target values.  The horizontal line from the image center to the right edge- the use of half lines can also include diagonals – page 7 ); D) determining a third and a fourth sequence of target values representing target distances of the intersection points on the first half-line and on the second half-line with respect to the reference point(a half line is simulated which intersects the grid lines in order to produce measurement values and target values.  The horizontal line from the image center to the right edge- the use of half lines can also include diagonals – page 7 ); E) determining a mapping specification that at least approximately maps the target values of the third and fourth sequences to the measured values of the first and second sequences, or vice versa(e.g., this limitation is met based on context of the  image data and calibration pattern noted with respect to figures 6 and 7 – the mapping rule is based on a comparison of measurement values Ru and target values Rd as further noted in at least page 7 right column and table 1); and F) correcting image data of an image recorded using an optical unit with the mapping specification determined in step E) (a polynomial is used in the mapping rule to assist with image correction as noted also on page 7.)

Claim 2,  Quanzeng teaches wherein the structures comprise parallel lines (see grid lines in at least figures 6 and 7).
 	Consider Claim 3,  Quanzeng teaches wherein the line intersects at least one of the imaged lines at an angle of at least 80 degrees (see angle of intersection in at least figures 6 and 7)
 	Consider Claim 4,  Quanzeng teaches wherein the structures are mutually equidistant see mutually equidistant structures with respect  to at least figures 6 and 7).
 	Consider Claim 5,  Quanzeng teaches wherein in step D) the third and fourth sequences are determined such that virtual intersection points on the line which have distances with respect to the reference point corresponding to the target values are mutually equidistant(a half line is simulated which intersects the grid lines in order to produce measurement values and target values.  The horizontal line from the image center to the right edge- the use of half lines can also include diagonals – page 7 ).
 	Consider Claim 6,  Quanzeng teaches wherein the intersection point of the calibration image with an optical axis of the optical unit or an image center of the calibration image is chosen as the reference point(a half line is simulated which intersects the grid lines in order to produce measurement values and target values.  The horizontal line from the image center to the right edge- the use of half lines can also include diagonals – page 7 – figure 7).
 	Consider Claim 7,  Quanzeng teaches, wherein in step D) the third and fourth sequences are determined so distances between adjacent virtual intersection points on the line which have distances with respect to the reference point that correspond to the target values increase or decrease monotonically and linearly along the line (e.g., values should at least monotonically decrease – page 5 left column).
Claim 11,  Quanzeng teaches wherein the mapping specification includes a polynomial(e.g., see at least page 7 ).
 	Consider Claim 12,  Quanzeng teaches the claimed invention  further comprising: simulating a plurality of different lines through the calibration image; and determining a first and a second sequence of measured values and a third and a fourth sequence of target values with respect to each line; and using the sequences of each line for determining the mapping specification e.g., this limitation is met based on context of the  image data and calibration pattern noted with respect to figures 6 and 7 – the mapping rule is based on a comparison of measurement values Ru and target values Rd as further noted in at least page 7 right column and table 1).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646